Title: From George Washington to Robert Lewis, 26 January 1798
From: Washington, George
To: Lewis, Robert



Dear Sir
Mount Vernon 26th Jany 1798

The return of your brother Howel, affords me a direct & safe opportunity of enquiring whether any, and if any, what money you have of mine in your hands? What are your prospects of collecting the past years Rents, seasonably—and when I may look for the receipt of them?
I have been induced, by the experience & advice of my Manager, Mr Anderson—to erect a large Distillery at my Mill; and have supplied it with five Stills, Boilers—&ca which, with the (Stone) House, has cost me a considerable Sum already, but I find these expenditures are but a small part of the advances I must make before I shall receive any return for them, having all my Grain yet to buy to carry on the business.
To accomplish this, all my resources are needed, and I beg you to exert yourself in the collection of my Rents, and that you would let me know, upon the best data you can form an opinion, what dependence I may place on you—not only as to the amount of the sum, but also as to the period of its payment, that I may regulate matters accordingly.
As a Rental—according to former Instructions—should be annually exhibited, in order to show, not only what has been received, but the arrearages if any at the same time, in one view, that by a referrence thereto I can always see the state and condition of each tenement. I must now add, as a further Instruction, that all casualties, such as the exchanging of Tenants—Increase, or decrease of Rents, &ca &ca, may be specifically noted at the foot of the Rental; Which is considered always as a kind of Record of the Collectors proceedings. Columns in which, for the size of the tenements—Sums paid—& the arrearages due, you know are necessary. Mrs W. & Nelly Custis unites in best wishes with Your affe. friend, & uncle

Go: Washington

